Citation Nr: 1724873	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter initially came before the Board of the Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied entitlement to service connection for a back injury. 

The Veteran testified before a Veteran's Law Judge at a September 2013 videoconference hearing at the RO.  A transcript of the hearing is associated with the file.  

In December 2014, the Board denied the claim of service connection for a lumbar spine disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, the Court set aside the Board's December 2014 decision, in part, and remanded the case for adjudication in compliance with directives specified in the Court's decision. 

In September 2016, the Board remanded the case for further evidentiary development, VA examination, and re-adjudication of the issue currently on appeal before the Board.  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2017, the Veteran was notified that the VLJ that conducted the September 2013 hearing is no longer employed by the Board, and he was given an opportunity to appear for another hearing.  In May 2017, the Veteran declined the opportunity and advised the Board to consider the evidence of record. 


FINDING OF FACT

A lumbar spine disability did not have clinical onset in service or within one year thereof, and it is not otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1112, 1113, 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  A letter dated in June 2010 fully satisfied the duty to notify.  

With respect to the duty to assist the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  Pursuant to the September 2016 remand directives, additional VA and private medical records were obtained; and a VA examination was conducted in September 2016 by an examiner who provided a well-reasoned rationale for her opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist has been met.  

Legal Criteria

Establishing service connection for a claimed disorder, and therefore entitlement to disability benefits, generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77
(Fed. Cir. 2007); Hickson v. West, 12 Vet.App. 247, 253 (1999).

A veteran also may establish entitlement to disability benefits for a chronic disorder listed in 38 C.F.R. § 3.309(a), which includes arthritis, by demonstrating a "continuity of symptomatology."  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. §3.303(b) (2016).  Continuity of symptomatology, the Court has stated, may be established by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post-service symptoms.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed. Id.  

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau, 492 F.3d at 1372, 1376-77. 

Every veteran is presumed sound upon entry into service, except for defects, infirmities, or disorders noted at entry.  38 U.S.C.A. § 1111.  When a condition is not noted upon entry into service, VA may rebut the presumption of soundness by clear and unmistakable evidence that the injury or disease manifested in service was both preexisting and not aggravated by service.  Id.; see also, Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004).

Analysis

The Veteran contends that he has a current back disability which is related to back problems that he experienced in service associated with his in-service physical duties.  Specifically, he claims that he injured his back on several occasions while lifting heavy artillery shells in Vietnam, which weighed in excess of 100 pounds, and that he was treated with medication by the field medic which involved repeatedly lifting loads.  

After careful consideration, the Board finds that service connection for a lumbar spine disability is not warranted.  

At the outset, the Board finds that the Veteran is presumed to have been sound upon entering service, with regard to a low back disability, because a low back disability was not noted on his January 1967 entrance examination.  

The first requirement of any service connection claim is the existence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, this fact is not materially in dispute, as there are several diagnoses related to a current lumbar spine disability.  Specifically, the Veteran was diagnosed with "chronic back pain herniated disc L5-S1 level with left sided S1 nerve root impingement" and degenerative arthritis of the thoracolumbar spine.  See September 2001 Radiographic Consultation Report, August 2010 VA Examination, September 2016 VA Examination.  Thus, the evidence clearly establishes a current lumbar spine disability.

As to the second requirement of an in-service incurrence, his service treatment records show treatment for a single complaint of low back pain in October 1968.  Moreover, the Veteran's assertions with respect to experiencing back pain related to his service duties of repeatedly lifting loads that weighed in excess of 100 pounds is credible as it is generally consistent with his duties as a crewman.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The July 1969 separation examination was negative for a spine disability.  

The remaining question is whether the Veteran's current lumbar spine disability manifested in service, within one year of service, or is otherwise related thereto.  

The Board remanded this appeal in September 2016 to obtain an adequate medical opinion regarding causal nexus.  The Veteran was afforded a new VA examination in September 2016.  

Following review of the record, interview of the Veteran (during which he reported additional in-service treatment for back pain not otherwise documented), and a clinical evaluation, the September 2016 VA examiner stated that it is less likely than not that the Veteran's current back disabilities diagnosed since February 2010 had clinical onset in service, or are related to the Veteran's physical duties in service lifting heavy artillery shells, or any back symptoms experienced during service.  

The examiner explained that the evidence shows the Veteran has osteoarthritis which is age-related and genetically mediated.  The examiner pointed out that he has this condition not only in his symptomatic lumbar spine but also his asymptomatic cervical spine as well.  The imaging findings of his cervical spine appear more serious than his lower back condition.  X-rays of the cervical spine and SI joints prove that his degenerative arthritis in non-focal and is generalized, not confined only to lumbar spine but other areas of his spine as well and perhaps in other of his body as well.  This indicated to the examiner that the disease process of the degenerative osteo-arthritis is not related to the activities of his military duties.  The examiner also explained that the evidence showed the Veteran did not suffer any focal injuries in service or within the following year such as a herniated disc that perhaps would have needed immediately surgical care.  The examiner furhter opined that it is less likely than not (less than 50% probability) that his back disabilities diagnosed since February 2010 are related to the combined impact of the strength imbalance in his lower extremities that pre-existed service and continued therein.

The VA examiner also opined that it is unlikely for any physician to determine with any accuracy whether the Veteran experienced a disease process in his back prior to June 2001, when he felt a "pop" in his back while sitting in a chair.  The examiner explained that there are no studies documenting that feeling a "pop" was a sign of the disease, or a sign of its origin.  The examiner further noted that he was not able to say with accuracy when the disease process began.  The examiner noted however, that the September 2001 MRI of his lumbar spine is an important piece of evidence showing evidence of degenerative changes in his discs at L4-L5 level and also at L5-S1 level.  The VA examiner further explained that while this evidence does not say when and how the disease process started, it does show his age of 54 years, and such findings are not uncommon in this age group.

There is no probative medical evidence of record linking the Veteran's current lumbar spine diagnoses to his service in the military.  Holton, 557 F.3d at 1366; see also 38 C.F.R. § 3.303(a), (d).  In fact, the probative medical evidence of record (the September 2016 VA medical opinions) clearly weighs against such a relationship.  In that opinion, the examiner determined that none of the back disabilities diagnosed since February 2010 had its clinical onset in service or is related to the Veteran's physical duties in service or to his back symptoms experienced during service.  The September 2016 VA opinions are thorough and supported by adequate clinical rationale.  The opinions rendered were based on a review of the claims folder, including the service records, the Veteran's lay statements, post-service treatment records, radiographic imaging and the examiner's expertise as a neurologist and geriatrician.  For these reasons, the opinions are highly persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regard to the Veteran's assertions that the evidence of record establishes a nexus between his current lumbar spine disability and active military service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  See Davidson, 581 F.3d 1313 at 1316.  Thus, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this case, the Veteran is indeed competent and credible to report back pain and other related symptoms, as they are readily observable by the five senses; however, he is not competent to provide opinions on medically complex matters such as whether his current osteoarthritis and/or disc disease is related to service.  

Determining the etiology of a lumbar spine disability is a complex medical assessment that requires clinical tests, medical training and expertise.  In other words, this is not capable of lay observation.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As the record fails to demonstrate that the Veteran has any specialized medical knowledge and/or training, his unsupported lay opinions with respect to the etiology of his claimed lumbar spine disability is not competent and therefore of no probative weight.

The Board acknowledges that the Veteran has a diagnosis of degenerative arthritis of the thoracolumbar spine.  Arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.303(a).  Therefore, 38 C.F.R. § 3.303(b) applies here.  Walker, 708 F.3d 1338-39.  Although the Veteran has a chronic disorder, it was not shown as such in service.  38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  In this case, no such diagnosis of arthritis is of record during service or within the presumptive period.  Walker, 708 F.3d at 1339.  The first clinical post-service evidence of any documented back pain possibly from arthritis is in September 2001, approximately 32 years after service.  See September 2001 Magnetic Resonance Imaging (MRI).  Moreover, the September 2016 VA examiner has opined that there is no evidence of arthritis having onset in service or within a year of service discharge.  There is no competent evidence to the contrary.  Thus, the Veteran is not entitled to service connection for arthritis on a presumptive basis, either as a chronic disease during service or within one year of service.  

With regard to continuity of symptomatology, the Veteran is competent and credible as a layperson to report continuous back pain and other symptoms since separating service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  The Veteran has reportedly continued to experience back pain ever since service, which he is competent to do, but there is some evidence to the contrary.  For instance, his July 1969 separation examination was normal, the first post-service clinical evidence of back problems is not for many years following service, and he has provided information that is inconsistent with a continuity of back symptomatology since service.  The Veteran specifically denied back trouble of any kind on his Reports of Medical History at service discharge.  There are no treatment records reflecting back problems for more than 30 years after service discharge.  The records from September 2001, which are the earliest records of post service back treatment available, reflect that his current low back pain was of less than 6 months duration beginning in June 2001.  The Board is not convinced that low back pain persisted since service, as the Veteran denied this problem at the time of service discharge and when first seen for back problems after service in 2001, reported a recent onset of back pain and did not relate the long-standing back pain that was present since service.  For these reasons, his report of continuity of symptoms since discharge is not considered credible.  

Moreover, even if his report of continued back pain symptoms since discharge are considered credible, the competent evidence here demonstrates that any continued pain symptoms were not indicative of the arthritis disease process.  The 2016 VA examiner explained that even considering the Veteran's report of continued pain after service, does not establish the presence of arthritis.  The examiner opined that the current available evidence clearly makes a clinician believe that he had a symptom of back pain due to repeated activity and not a true injury that could have been depicted in any imaging if performed and available at that time or soon thereafter, i.e, a year following such activity.  There is no evidence to the contrary.

Finally, with respect to the "strength imbalance" in his lower extremities that was noted at entrance in 1967, there is no indication that this pre-existing disability was aggravated as a result of service.  Moreover, the competent evidence of record does not show that the Veteran's current back disabilities are even associated with pre-existing lower extremity weakness.  The competent evidence of record consists of the September 2016 VA examiner's opinion that it is less likely than not that the Veteran's back disability diagnosed since February 2010 is related to the combined impact of the strength imbalance in his lower extremities that pre-existed service and continued therein.  The examiner explained that his rationale for this opinion was based on the evidence that the Veteran stated that he did not feel that any of his lower extremities were weak when he went into the service.  The examiner noted that he is a trained neurologist and a geriatrician who has worked with elderly veterans for more than three decades, and he is very certain that any weakness is more prominent with aging, due to changes that occur with aging.  Further, he did not find any focal weakness of either of his lower extremities and the Veteran acknowledged this as well.

In short, the element of a causal nexus has not been established in this case.  The clinical findings from the June 2016 VA examination are persuasive in this regard.  The Veteran's lay assertions are outweighed by the clinical evidence of record and 2016 VA examination medical opinion.  There is no other credible, competent evidence establishing a nexus.  

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for a lumbar spine disability and service connection is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for a lumbar spine disability is denied. 



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


